United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2002
                                   ___________

Audie Lynn Fox,                     *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Sheryl Ramstad Hvass; Frank W.      *
Wood, Sued as Frank W. Wood;        * [UNPUBLISHED]
Gothriel J. LaFleur,                *
                                    *
             Appellees.             *
                               ___________

                             Submitted: October 26, 2001
                                Filed: December 20, 2001
                                 ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

     Audie Lynn Fox appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. §§ 1983 and 1985 complaint alleging that then-
Commissioner Frank Wood denied him parole in 1995 for purely retaliatory reasons.
Upon de novo review, we agree with the district court that Fox’s complaint is barred


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Jonathan
Lebedoff, United States Magistrate Judge for the District of Minnesota.
by a settlement agreement in which Fox relinquished his rights to bring future actions
against past or present Minnesota officers based on events occurring prior to March
1996.

      We do not address Fox’s argument that the agreement was invalidated when
the Minnesota Department of Corrections transferred Fox from the St. Cloud
corrections facility to the Stillwater facility. Fox raised this issue for the first time on
appeal. This issue remains unresolved as it was not presented to the district court.

       Accordingly, we affirm. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-